DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing unit,” “control unit,” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5, 7-10, 15-17, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DiLorenzo (US 7,623,928, hereinafter “DiLorenzo”).
In regards to claims 1 and 15, DiLorenzo discloses a neurostimulation system/method comprising at least one sensing unit (Fig. 2; elements 57-63), at least one control unit (element 72), at least one stimulation unit comprising at least one implantable pulse generator (element 77; col. 9, lines 7-12), at least one CNS stimulation module comprising electrodes (Fig. 1; col. 9, line 64 to col. 10, line 25), at least one PNS stimulation module comprising electrodes (Fig. 1; col. 9, lines 15-22), wherein at least one component is implantable (Fig. 1); and wherein the control unit is configured to, during a treatment, provide CNS stimulation via the CNS stimulation module (col. 10, lines 1-25), and provide PNS stimulation with different stimulation frequencies (col. 14, lines 47-65; col. 15, lines 19-31; col. 16, lines 4-20; col. 18, lines 51-56; col. 20, lines 37-48), wherein the PNS stimulation directly stimulates muscles via the PNS stimulation module (col. 13, lines 4-13; “proximal arm nerve”).  Based on Applicant’s disclosure, the examiner is considering “directly stimulates muscles” as applying stimulation to any post-spinal nerve or muscle (see, e.g., pars. 0011, 0030 of the published application).
In regards to claim 2, the CNS stimulation module comprises a module capable of intracortical or subdural stimulation (col. 10, lines 9-25).
In regards to claims 3, 16 and 23, the CNS stimulation is provided without directly stimulating motor neurons (col. 10, lines 1-25; stimulation is applied to the brain and not directly to motor neurons) and the PNS stimulation module is “functional” and capable of providing stimulation to a peripheral nerve (col. 12, line 63 to col. 13, line 25).
In regards to claim 5, the components form a closed-loop system (col. 66, lines 1-40).
In regards to claim 7, the control unit is configured to control in real-time (col. 45, lines 18-20).
In regards to claim 8, the PNS module comprises at least one fixation element (col. 13, lines 14-25, “rings”).

In regards to claim 20, the control unit is capable of independently control and switch on and off the PNS or CNS stimulation module (col. 66, lines 1-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7, 9, 10, 13, 15, 17, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Einav et al. (US 2009/0221928, hereinafter “Einav”), or in the alternative under 35 U.S.C. 103 as being obvious over Einav in view of DiLorenzo.
In regards to claims 1 and 15, Einav discloses a neurostimulation system/method comprising at least one sensing unit (613), at least one control unit (par. 0221), at least one stimulation unit comprising at least one implantable pulse generator (pars. 0225 and 0231), at least one CNS stimulation module comprising electrodes (par. 0231), at least one PNS stimulation module comprising electrodes (622), and wherein at least one component is implantable (par. 0231).  Einav further discloses a control unit configured to, during a treatment (par. 0269), provide CNS stimulation via the CNS stimulation module (par. 0231) and that the PNS stimulation is provided with different stimulation frequencies in pars. 0255-0256 (“the rhythm in the brain is detected and a motor activity is modified to match that rhythm”), wherein he PNS stimulation directly stimulates muscles via the PNS stimulation module (pars. 0269 “peripheral nerve”; 0274 “FES”; Fig. 6A, “FES stimulation module” applied to patient’s arm surface; par. 0224).  The examiner’s position is that modifying the rhythm of motor activity indicates that different frequencies (“rhythms”) are provided.  Alternatively and additionally, Einav discloses the essential features of the claimed invention including modifying an applied stimulation based on a detected rhythm and changing stimulation parameters to prevent habitation or to determine parameters that are most effective for a given patient (par. 0396), but does not expressly disclose that one of those stimulation parameters is frequency.  However, DiLorenzo teaches that it is known in the art of neural stimulation to optimize signal parameters including frequency (col. 15, lines 12-45; col. 18, lines 46-58) to provide the predictable results of accurately fitting the stimulation to a particular patient.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application 
In regards to claim 2, the CNS stimulation module comprises a module capable of intracortical or subdural stimulation (par. 0231).
In regards to claims 3 and 23, the CNS stimulation is provided without directly stimulating motor neurons because it is applied to the brain (par. 0231), and the PNS stimulation module is functional and capable of providing stimulation to a peripheral nerve (par. 0269).
In regards to claim 5, the components form a closed-loop system (par. 0149).
In regards to claim 7, the control unit is configured to control in real-time (par. 0342).
In regards to claims 9, 10, and 17, the control unit is configured such that, based on sensing signals, the PNS and/or CNS stimulation can be adapted to at least partially match the stimulation control signals to control the PNS and/or CNS module with muscle activation for certain movements including EMG and kinematic trajectories (par. 0225, 0268, 0269).
In regards to claims 13 and 19, the CNS and PNS are to correct the stimulation provided by the other (par. 0269), and the CNS stimulation is provided without directly stimulating motor neurons because it is applied to the brain (par. 0231).

Claims 6, 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav (or Einav in view of DiLorenzo above).  Einav discloses the essential features of the claimed invention except for an open-loop system, that the implanted electrode has a fixation element, and modules that independently switch on and off the CNS or PNS.  However, it is notorious in the art to provide stimulators with open-loop control to provide the predictable results of a more simple control structure less prone to malfunction; providing implanted electrodes with fixation elements to provide the predictable results of avoiding electrode migration; and controllers that can independently switch on .
Claims 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav (or Einav and DiLorenzo) in view of Firlik et al. (US 2007/0179534, hereinafter “Firlik”).  Einav discloses the essential features of the claimed invention, including that the different frequencies necessarily fall within a range (regardless of whether such a range is programmed into the control unit), but does not expressly disclose peripheral and central neural stimulation that is at least partially interleaved or at least partially superimposed.  However, Firlik teaches providing peripheral and central neurostimulation that is at least partially interleaved or at least partially superimposed (par. 0155; “during” and “sequentially”) to provide the predictable results of enhancing the likelihood of achieving the desired therapeutic effect.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Einav by providing peripheral and central neurostimulation that is at least partially interleaved or at least partially superimposed to provide the predictable results of enhancing the likelihood of achieving the desired therapeutic effect.
	Claims 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Firlik et al. (US 2007/0179534, hereinafter “Firlik”).  DiLorenzo discloses the essential features of the claimed invention, including that the different frequencies fall within a range actually programmed into the control unit (col. 14, lines 43-65; col. 15, lines 22-45), but does not expressly disclose peripheral and central neural stimulation that is at least partially interleaved or at least partially .
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.  Applicant argued that the amendments to claim 1 avoids the interpretation under 112(f).  However, the remaining claim terms noted above have not been amended, and similar amendments were not made to independent claim 15.  In regards to the prior art rejections, Applicant argued that neither DiLorenzo nor Einav disclose the amended subject matter drawn to, during a treatment, providing CNS stimulation and providing PNS stimulation with different stimulation frequencies that directly stimulates muscles.  In regards to the “during a treatment” limitation, the examiner is taking a broad view of “a treatment” that does not necessarily require simultaneous application of the PNS and CNS stimulation signals.  In other words, “a treatment” can reasonably be considered a course of treatment wherein peripheral stimulation may occur at one point in time and central stimulation may occur at another.  In regards to the “with different stimulation frequencies” limitation, there is no basis for comparison recited in the claims (i.e., different from what?).  Accordingly, the examiner is not interpreting the claim as requiring PNS stimulation at a frequency different from the CNS stimulation frequency, but also including providing PNS stimulation with at least two different frequencies.  The above cited passages indicate at least one adjustment of frequency at some point in the treatment course, and so providing “different stimulation frequencies.”  In regards to the “directly stimulates muscles” limitation, Applicant’s nervous stimulation, and so “direct” stimulation of muscles must include this scope of neural stimulation for nerves that directly innervate the muscles because it would no longer be “nervous stimulation” if applied exclusively to the muscle tissue.  Both DiLorenzo and Einav disclose this stimulation of peripheral nerves for muscle stimulation as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gliner (US 7,353,064) is another example of a central/peripheral stimulation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792